DETAILED ACTION
The instant application having Application No. 17/124,803 filed on 12/17/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 10, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Malik et al. (Pub # US 2017/0251449 A1 hereinafter Malik) in view of Lindskog et al. (Pub # US 2018/0249437 A1 hereinafter Lindskog).
Regarding claim 1, Malik teaches “a device, the device comprising processing circuitry coupled to storage,” as [(Para. 0056), AP 240 may include, for example, one or more processor(s) 350, memory 330, coupled storage 360, and transceiver 390, which may be the processing circuitry configured to: transmit a first trigger frame having a polling type to poll one or more anchor stations for a ranging measurement;” [(Para. 0006), Each corresponding first FTM frame may: be received from a distinct corresponding second STA of the one or more second STAs; and, comprise corresponding first ranging measurements between the first STA and the corresponding second STA as determined by the corresponding second STA based, in part, on the NDP frame] “identify one or more polling response frames received from the one or more anchor stations;” [(Para. 0005), receiving, from the one or more second STAs, in response to the NDP frame, one or more corresponding first Fine Timing Measurement (FTM) frames.].
However, Malik does not specifically disclose transmit a second trigger frame having a sounding type to the one or more anchor stations, wherein the second trigger frame solicits uplink null data packet (NDP) from the one or more anchor stations; and identify at least one uplink null data packet (NDP), wherein the at least one uplink NDP is an high efficiency (HE) single user (SU) frame type that is received by one or more passive client devices listening to communications between the device and the one or more anchor stations.
 In an analogous art, Lindskog teaches “transmit a second trigger frame having a sounding type to the one or more anchor stations,” as [(Para. 0096), the initiator device AP0 and the responder devices AP1-APn may exchange null data packets (NDP) that contain a number of sounding sequences from which multiple RTT values may be obtained from each frame exchange… (Para. 0060), a sounding sequence software module 235 to create sounding sequences for transmission to other wireless devices] “wherein the second trigger frame solicits uplink null data packet (NDP) from the one or more anchor stations;” [(Para. 0184), and identify at least one uplink null data packet (NDP), wherein the at least one uplink NDP is an high efficiency (HE) single user (SU) frame type that is received by one or more passive client devices listening to communications between the device and the one or more anchor stations” [(Para. 0045), A passive listening device may listen to the frame exchanges between the initiator device and the responder devices, and may capture timestamps of the received frames.…(Para. 0121), Referring to FIG. 5C, the STA receives a first UL MU-NDP from AP1 at time tp2,1, and receives a second UL MU NDP from AP2 at time tp2,2. The STA receives the first DL NDP transmitted from the initiator device AP0 at time tp1. …. (Para. 0185), The sounding sequences contained in the UL MU-NDPs may be HE-LTFs, VHT-LTFs, HT-LTFs, or legacy LTFs, and may be orthogonal to each other.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Malik with the modified system of Lindskog to enable increasing speed with which ranging operations are performed, while increasing ranging accuracy, and performing ranging operations with multiple wireless devices at same time so as to allow wireless devices to passively participate in ranging operations [Lindskog: Para. 0004].
Regarding claim 5, the combination of Malik and Lindskog, specifically Lindskog teaches “wherein the second trigger frame triggers a first anchor station of the one or more anchor stations to send an uplink NDP, wherein the uplink NDP is received by the device and a passive client device” as [(Para. 0110), The initiator device AP0 transmits a trigger frame 1 at time tp2,1, and receives a second UL MU NDP from AP2 at time tp2,2. The STA receives the first DL NDP transmitted from the initiator device AP0 at time tp1.
Regarding claim 6, the combination of Malik and Lindskog, specifically Lindskog teaches “wherein the uplink NDP contains information that are accessible by the passive client device” as [(Para. 0120), As a passive listening device, the STA may receive all of the frames exchanged between the initiator device AP0 and the responder devices AP1-APn. For example, the STA may receive the first DL NDP transmitted from the initiator device AP0 at time tp1, may receive the first UL MU NDPs transmitted from the responder devices AP1-APn at times tp2,1 to tp2,n].
Regarding claim 8, the combination of Malik and Lindskog, specifically Lindskog teaches “further comprising a transceiver configured to transmit and receive wireless signals” as [(Para. 0052), The one or more transceivers may include Wi-Fi transceivers, Bluetooth transceivers, cellular transceivers, or other suitable radio frequency (RF) transceivers (not shown for simplicity) to transmit and receive wireless communication signals.].
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 1.
claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claims 2-4, 7, 9, 11-13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Malik in view of Lindskog, and further in view of Chun et al. (Pub # US 2019/0165883 A1 hereinafter Chun).
Regarding claim 2, the combination of Malik and Lindskog does not specifically disclose wherein the at least one uplink NDP comprises one or more fields and does not comprise a data field.
In an analogous art, Chun teaches “wherein the at least one uplink NDP comprises one or more fields and does not comprise a data field” as [(Para. 0008), the NDP frame includes an L-part for a legacy STA and a high efficiency (HE)-part for an HE STA, and the HE-part consists of an HE-signaling A (HE-SIG A) field, an HE-short training field (HE-STF), and an HE-long training field (HE-LTF)…. (Para. 0009), Preferably, the NDP frame does not include a data field and an HE-signaling B (HE-SIG B) field].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Malik and Lindskog with the modified system of Chun for performing sounding for channel quality estimation by  [Chun: Para. 0002].
Regarding claim 3, the combination of Malik, Lindskog and Chun, specifically Chun teaches “wherein the one or more fields comprise a legacy short training field (L-STF), a legacy long training field (L-LTF), a legacy signal (L-SIG) field,” as [(Para. 0086), L-part may follow L-STF, L-LTF, and L-SIG configuration] “a repeat legacy signal (RL-SIG) field,” as [(Para. 0079). additional (different types of) STFs, LTFs and SIG fields may be included between the SIG field and the data field.] “a high efficiency signal A (HE-SIG-A) field, an high-efficiency STF (HE-STF), an high-efficiency LTF (HE-LTF),” [(Para. 0008), a high efficiency (HE)-part for an HE STA, and the HE-part consists of an HE-signaling A (HE-SIG A) field, an HE-short training field (HE-STF), and an HE-long training field (HE-LTF)] “and a packet extension (PE) field” [(), a PE (Packet Extension) field].
Regarding claim 4, the combination of Malik, Lindskog and Chun, specifically Malik teaches “wherein the HE-SIG-A field comprises an indication that the at least one uplink NDP is a ranging NDP” as [(Para. 0065), In some embodiments, a first bit in Reserved subfield 432 may be used by the initiator to indicate to the responder that the immediately subsequent NDP is to be used for ranging.].
Regarding claim 7, the combination of Malik, Lindskog and Chun, specifically Lindskog teaches “wherein timing information associated with uplink NDP to assists the one or more passive client devices to determine their respective locations” as [(Para. 0045), Implementations of the subject matter described in this disclosure may be used for passive locationing operations during which a passive listening device may determine its location by 
Regarding claim 9, the combination of Malik, Lindskog and Chun, specifically Lindskog teaches “further comprising an antenna coupled to the transceiver to cause to send the first and second trigger frames” as [(Para. 0053), a number of antennas ANT1-ANTn. The transceivers 210 may be coupled to the antennas ANT1-ANTn].
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463